Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147941                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MICHAEL CHARLES WARD,                                                                                   David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 147941
                                                                    COA: 310968
                                                                    Macomb CC: 2011-003446-AH
  CARSON CITY CORRECTIONAL FACILITY
  WARDEN, PAROLE BOARD, and
  DEPARTMENT OF CORRECTIONS,
           Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 19, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
           p0127
                                                                               Clerk